[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Dixon v. Bowerman, Slip Opinion No. 2020-Ohio-3049.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-3049
            DIXON, APPELLANT, v. BOWERMAN, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Dixon v. Bowerman, Slip Opinion No. 2020-Ohio-3049.]
Habeas corpus—Successive habeas corpus petition barred by res judicata—Court
        of appeals’ dismissal of petition affirmed.
     (No. 2019-1600—Submitted March 10, 2020—Decided May 27, 2020.)
               APPEAL from the Court of Appeals for Lucas County,
                          No. L-19-1155, 2019-Ohio-4435.
                                 __________________
        Per Curiam.
        {¶ 1} In 2006, appellant, William Dixon, was sentenced to an aggregate
prison term of 21 years after being convicted of multiple crimes. State v. Dixon, 2d
Dist. Montgomery No. 21823, 2008-Ohio-755, ¶ 13. His convictions and sentences
were affirmed on direct appeal. Id. at ¶ 53.
        {¶ 2} In 2018, Dixon filed a petition for a writ of habeas corpus in the Sixth
District Court of Appeals asserting multiple grounds for relief. State ex rel. Dixon
                               SUPREME COURT OF OHIO




v. Bowerman, 156 Ohio St.3d 317, 2019-Ohio-716, 126 N.E.3d 1086, ¶ 2. The
Sixth District dismissed the petition, id. at ¶ 3, and this court affirmed, id. at ¶ 5.
          {¶ 3} In 2019, Dixon filed another petition seeking habeas relief. The Sixth
District dismissed that petition as well, holding that Dixon’s claims are barred under
the doctrine of res judicata and that he had an adequate remedy at law. 2019-Ohio-
4435, ¶ 10-11. Dixon appeals to this court as of right.
          {¶ 4} Because “[r]es judicata bars petitioners from filing successive habeas
corpus petitions,” Bevins v. Richard, 144 Ohio St.3d 54, 2015-Ohio-2832, 40
N.E.3d 1108, ¶ 4, we affirm. Dixon’s motion for leave to file an amended brief is
denied.
                                                                    Judgment affirmed.
          O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                   _________________
          William Dixon, pro se.
          Dave Yost, Attorney General, and William H. Lamb, Assistant Attorney
General, for appellee.
                                   _________________




                                            2